In an action to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Austin, J.), dated October 7, 2005, which granted the defendants’ motion to compel arbitration by a “zebla” proceeding and denied the plaintiffs’ cross motion to compel arbitration by a proceeding conducted by the Beth Din of America.
Ordered that the order is affirmed, with costs.
Under the circumstances presented, the Supreme Court properly granted the defendants’ motion to compel arbitration *787by a procedure in which each side chooses an arbitrator, and the two chosen arbitrators agree on a third arbitrator, known as a “zebla” proceeding, and denied the plaintiffs’ cross motion to compel arbitration by a proceeding conducted by the Beth Din of America. We perceive no basis upon which to disturb the Supreme Court’s determination. Schmidt, J.E, Santucci, Lifson and Lunn, JJ., concur.